Citation Nr: 1033946	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
including as secondary to service-connected left hip 
disabilities.  

2.  Entitlement to service connection for a left knee scar, 
including as secondary to service-connected left hip 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1980 to March 1984.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  Although the Veteran 
requested a Travel Board hearing, he failed to report for this 
hearing when it was scheduled in June 2010.  Thus, his Board 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 
(2009).


FINDINGS OF FACT

1.  A left knee disability was not manifested during service, nor 
is it otherwise related to service, including as secondary to 
service-connected left hip disabilities.

2.  The competent medical evidence shows that the Veteran does 
not experience any current disability due to a left knee scar 
which could be attributed to active service.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by 
active service, nor may it be presumed to be incurred in service; 
a left knee disability is not proximately due to or caused by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).

2.  A left knee scar was not incurred in or aggravated by active 
service, nor is it proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in March 2006, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for a left knee 
disability or for a left knee scar, each including as secondary 
to a service-connected disability.  Thus, any failure to develop 
these claims under the VCAA cannot be considered prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in March 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Notice as to what is required to substantiate a 
claim of service connection was issued to the Veteran in March 
2006 prior to the currently appealed rating decision issued in 
August 2006.  Because the appellant's claims are being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although, as noted in the Introduction, he failed to 
report for his scheduled Travel Board hearing.  It appears that 
all known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
the Veteran has not contended otherwise.   

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disabilities and active service.  There is no competent evidence, 
other than the Veteran's statements, which indicates that a left 
knee disability and/or a left knee scar may be associated with 
service, including as secondary to a service-connected 
disability.  The Veteran is not competent to testify as to 
etiology of either of these disabilities as they require medical 
expertise to diagnose.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and no 
further action is necessary to meet the requirements of the VCAA.

Legal Criteria & Factual Background

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans 
who have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board observes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006). The 
intent was to conform the regulation to Allen.  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  VA will not 
concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury, however, 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice- connected disease or injury.  See 38 
C.F.R. § 3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal already was 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(holding that new regulations cannot be applied to pending claims 
if they have impermissibly retroactive effects).

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  This principle has been reaffirmed repeatedly by the 
Federal Circuit which has stated that "a Veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the Veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has claimed entitlement to service connection for a 
left knee disability and left knee scar, both as secondary to his 
service-connected left hip disabilities.  Service connection is 
in effect for residuals of status post left hip chondroblastoma, 
currently rated 10 percent disabling effective January 24, 2006, 
as well as left hip scar, currently rated zero percent disabling 
effective January 24, 2006.

Service treatment records dated in May 1982 reflect that the 
Veteran twisted his left knee.  The Veteran complained of knee 
pain in December 1982.  

VA outpatient treatment records dated in November 2005 reflect 
that the Veteran had medial and lateral scars above the left knee 
from post-surgical traction.  In March 2008, the Veteran was 
assessed with left knee chondromalacia patella.  

The Veteran underwent a VA examination in February 2010.  He 
reported that the left knee became a problem in 1993 or 1994.  He 
stated that he had no problems for the next 10 years until he 
developed a slow, steady, downhill course in the left knee.  He 
reported constant pain averaging eight out of ten.  The examiner 
noted that there were no scars above the left knee whatsoever, 
but only tiny puncture wound scars measured 4 inches proximal to 
the joint line, and this would be a tiny hole through which the 
pin went through and on the other side where the pin came out.  
The examiner noted that this was not a pin placed through the 
knee.  The examiner diagnosed degenerative arthritis of the left 
knee and some very mild patellofemoral arthritis.  The examiner 
noted that it was very difficult to relate the left greater 
trochonteric chondroblastoma treatment in 1982 to the onset of 
the degenerative changes in the lateral aspect of the left knee.  
The examiner stated that the misconception that the Veteran had a 
rod in his knee was incorrect.  The traction pin went through the 
distal femur about 4 inches, using a ruler, from the medial and 
lateral joint lines.  The examiner noted that the Veteran 
complained of knee pain in 1982, but there was no story of any 
ongoing trouble until 1993 or 1994.  The examiner reasoned that 
it was impossible to note what the Veteran's gait was prior to 
the onset of the left knee becoming symptomatic and how much the 
chondroblastoma and need for surgery through the left greater 
trochanter slightly altered the gait and would begin to cause, 
because of weightbearing alteration, lateral compartment wear and 
tear.  The examiner could not resolve this issue without resort 
to mere speculation.  

VA outpatient treatment records dated in February 2010 reflect 
that the examiner opined that the Veteran's left knee lateral 
compartment degenerative joint disease was not caused by the 
traction pin or the chondroblastoma.  

Analysis

Left Knee Disability

The Board finds that there is a preponderance of the evidence 
against the Veteran's claim of service connection for a left knee 
disability, to include as secondary to service-connected left hip 
disabilities.  Despite the Veteran's assertions to the contrary, 
there is no competent medical evidence that any current left knee 
disability is related etiologically to service or any service-
connected disability.  Although medical evidence clearly 
demonstrates a current diagnosis of a left knee disability, such 
post-service findings fail to establish any relationship between 
the current disability and service, or to a service-connected 
disability.  The February 2010 VA examiner indicated that any 
opinion relating the Veteran's left knee disability to the left 
greater trochanteric chondroblastoma would be speculative.  

The Board acknowledges that, for some portions of the February 
2010 opinion, the VA examiner indicated that an answer could not 
be provided without resort to speculation.  VA regulations do not 
authorize a grant of service connection for opinions based upon 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  The 
examiner identified that the Veteran's complaint of knee pain in 
1982 and the absence of any ongoing trouble until 1993 or 1994 
was a limiting factual factor allowing for a non-speculative 
opinion.   See Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 
(2010) (recognizing legitimacy of inconclusive medical opinion 
when "time for obtaining other information has passed" and 
opinion is based on all "procurable and assembled data").  
Notably, the Veteran has not identified that records dated 
between 1982 and 1993 or 1994 exist.  The examiner also intimated 
that an opinion on some of the issues was impossible to state.  
Id.  As such, the Board finds that the February 2010 VA 
examiner's opinion satisfies the Board's remand directives and 
the duty to obtain an adequate medical opinion.

As for the Veteran's statements asserting that a left knee 
disability is related to his period of service, although the 
Veteran is competent to describe symptoms of a left knee 
disability, a left knee disability is not a condition under case 
law where lay observation has been found to be competent; 
therefore, the determination as to the presence of the disability 
is medical in nature, that is, not capable of lay observation, 
and competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(finding that, on the question of whether a Veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (finding that, lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  The Veteran has not identified or submitted any 
competent evidence relating his current left knee disability to 
active service or any incident of such service, including as 
secondary to service-connected left hip disabilities.  In 
summary, the Board finds that service connection for a left knee 
disability, including as secondary to service-connected left hip 
disabilities, is not warranted.

Left Knee Scar

The Board finds that there is a preponderance of the evidence 
against the Veteran's claim of service connection for a left knee 
scar, to include as secondary to service-connected left hip 
disabilities.  The Board observes that the February 2010 VA 
examination report reflects that the Veteran does not currently 
have a left knee scar.  Based on the objective findings in the 
February 2010 VA examination, there is no current diagnosis of a 
left knee scar.  The Veteran has otherwise not identified or 
submitted any medical evidence which reflects a current left knee 
scar.  As such, in the absence of proof of a present disability, 
there can be no valid claim of service connection.  As for the 
Veteran's statements asserting that a left knee scar is related 
to his period of service, although the Veteran is competent to 
describe symptoms of a left knee scar, a left knee scar is not a 
condition under case law where lay observation has been found to 
be competent; therefore, the determination as to the presence of 
the disability is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage, 10 Vet. App. at 498; see 
also Barr, 21 Vet. App. at 303.

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer, 3 
Vet. App. at 225.  Service connection is not warranted in the 
absence of proof of current disability.  Absent evidence of 
current disability due to a left knee scar which could be 
attributed to active service, the Board finds that service 
connection for a left knee scar is not warranted. 

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a left knee disability, 
including as secondary to service-connected left hip 
disabilities, is denied.  

Entitlement to service connection for a left knee scar, including 
as secondary to service-connected left hip disabilities, is 
denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


